 In the Matter of CONSOLIDATED PAPERCOMPANYandLOCALINDUSTRIALUNION, LOCALS1001 AND 1006, (C. I.0.)Case No. R-1686-Decided March 5,1940PaperManufacturing Industry-Investigation of Representatives:contro-versy concerning representation of employees: company doubting union's ma-jority required certification ofBoard-Units Appropiate for Collective Bar-gaining:allproduction,maintenance, and powerhouse employees, excludingwatchmen, timekeepers, office, clerical, and supervisory employees in each oftwo plants ; company's contention for a five-plant unit not sustained ; (Smith,dissenting)holding that a two-plant unit appropriate-ElectionsOr dcred:separate elections in twoplants.Mr. Arthur O'Connor,for the Board.Mr. H. L. RauchandMr. John H. Meloan,ofMonroe, Mich., forthe Company.Mr. August Scholle, Mr. Tom Curtin,ofDetroit,Mich., andMr. Severino Pollo,for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn December 5, 1939, Local Industrial Union, Locals 1001 and1006, (C. I. 0.), herein called the Union, filed a petition, and onJanuary 5, 1940, an amended petition, with the Regional Directorfor "the Seventh Region (Detroit, Michigan) alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Consolidated Paper Company, Monroe, Michigan; hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On December 27,1939, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series.`?.ordered an investigation and,author'ized - the Regional Director toconduct Wand to provide for an appropriate hearing upon due notice.21 N. L. R. B., No. 19.116 CONSOLIDATED PAPER COMPANY117On January 9, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to the notice, a hearing was held on January 18,1940, at Detroit, Michigan, before Berdon M. Bell, the Trial Exam-iner duly designated by the Board.The Board was represented bycounsel, the Union by three of its officials, and the Company by twoof its officials.All parties participated in the hearing.At thehearing counsel for the Board moved to amend, the formal papersfiled in this proceeding by substituting "Consolidated Paper Com-pany" for "Consolidated Paper Co." wherever the latter appears.The Trial Examiner did not rule on this motion. The motion ishereby granted.Full opportunity to be heard, to- examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all, parties.During the course of the hearing the TrialExaminer, made several rulings in regard to the admission of evidence.The Board has reviewed the rulings of the Trial; Examiner and findsthat no prejudicial', errors were committed.The rulings are HerebyUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, Consolidated Paper Company, is a Michigan cor-poration engaged in the manufacture of paper. It manufactures,sells, and distributes corrugated and' solid fiber shipping containers,folding boxboard, binder board', and' paper boxes. Its principaloffice and place of business is in Monroe, Michigan. It maintainsand operates five plants, located as follows : three plants at Monroe,Michigan;. known as'North Division, South Division', and' Plant No. 1,respectively ; one plant at River Rouge, Michigan, known as PlantNo. 10; and one plant at Aurora, Illinois, known as Plant No. 2.The North Division plant at Monroe employs 750 workers and pro-duces corrugated boxes, paperboard, and strawboard; the South Di-paperboard car-tons,. and. antomotive board;; Plant No. 1 at Monroeemploys 122 workers, and produces. automotive, board; Plant No: 10at River Rouge employs 171 workers and produces' automotive board;and Plant No. 2 at Aurora 1 employs 149, workers and producesbinder board. In its petition, the Union claims to represent em-ployees at Plant No. 1 in Monroe and Plant No* 10 in River Rouge.1 SeeMatter of Consolidated Paper CompanyandConsolidated PaperWorkers' LocalIndustrial Union,.#902, Affiliated kith,the Congress'of Industrial Organizations,decidedthis day ; 21 N. L R B. 125283032-41-vol. 21-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company maintains branch sales offices and forces in NewYork City; Rochester, New York; Chicago, Illinois; Cleveland,Ohio ; Kansas City, Missouri ; Boston, Massachusetts ; and Detroit,Michigan.The territories covered by these offices include all theStates of the United States east of the Rocky Mountains.The gross value of the shipments of raw materials to Plant No. 1atMonroe from points outside Michigan during the period fromJuly 1, 1939, to December 31, 1939, amounted to about $18,870.89,which constituted more than 51 per cent of the gross value of allpurchases and shipments of raw materials for that plant duringthat period.During the same period the. gross value of the Com-pany's sales and shipments of finished products from Plant No. 1to destinations outside Michigan amounted to $16,012.86, which con-stituted approximately 9 per cent of the gross value of all the salesof finished products of that plant during that period.During thesame period the gross value of the shipments of raw materials toPlant No. 10 at River Rouge from points outside Michigan amountedto about $27,990.64, which constituted approximately 60 per cent ofthe gross value of all the Company's purchases and shipments ofraw materials for that plant during that period.During the sameperiod the gross value of the sales and shipments of finished prod-uctsmanufactured in Plant No. 10 and shipped to points outsideMichigan amounted to $29,925.30, which constituted about 13 per centof the gross volume of all the sales of products of that plant forthat period.The products manufactured in Plant No. 1 and PlantNo. 10 which were shipped within Michigan were sold and deliveredto companies in the automotive industry in Michigan and were madepart of automobiles, of which a large percentage were subsequentlyshipped to points outside Michigan.The Company concedes that it is engaged in interstate commercein each of its five plants and in a business affecting commerce withinthe meaning of the Act.H. THE ORGANIZATION INVOLVEDLocal Industrial Union, Locals 1001 and 1006, (C. I. 0.), is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership all hourly production, maintenance, andpowerhouse employees of the Company, excluding watchmen, time-keepers, and office, clerical, and salaried supervisory employees.III.THE QUESTION CONCERNING REPRESENTATIONIn September 1939 the Union began organizing the hourly produc-tion, maintenance, and powerhouse employees of Plant No. 1 at Mon- CONSOLIDATED. PAPER COMPANY119,roe and Plant No. 10 at River Rouge. On October 31, 1939, theUnion informed the Company that a majority of employees at thesetwo plants had designated the Union as their representative for thepurposes of collective bargaining.On November 21, 1939, represent-atives of the Union discussed the matter with the Company. TheCompany doubted the Union's majority and refused to enter into acontract.The Union and the Company then agreed to submit thequestion of representation to the Board.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of ConsolidatedPaper Company described in Section I above, has a close, intimate,,and substantial relation to trade, traffic, and commerce among theseveral States and tends to lead to labor disputes burdening and_obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union contends that all production, maintenance, and power-house employees at Plant No. 1 in Monroe and Plant No. 10 in RiverRouge, excluding watchmen, timekeepers, office, clerical, and salariedsupervisory employees constitute a single appropriate bargainingunit, or alternatively, in the event the Board finds that such a unit isnot appropriate, that the employees described above employed at eachof the two plants constitute a separate bargaining unit.The Com-pany contends that all production, maintenance, and powerhouseemployees at all its five plants, excluding watchmen, timekeepers,office, clerical, and salaried supervisory employees constitute a singleappropriate bargaining unit.In support of its contention that Plant No. 1 at Monroe and PlantNo. 10 at River Rouge constitute a single unit the Union urges thefollowing considerations : the two plants are similar in size and areboth engaged exclusively in the production of automotive board forthe automobile industry.Wages and hours of employment andclassification of employees are similar at the two plants.Also, most-fthe employees at the River Rouge plant originally came fromMonroe.In support of the Company's contention the record discloses thefollowing considerations : the Company conducts its business as asingle enterprise, all five plants operating under one labor policy andone management under the control of the president and general man- 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDager and personnel director.All five plants have the same employ-ment set-up.Although the products vary in the several plants, themachines are alike and require the same skill in operation.No train-ing is required to shift men from one plant to another.Wages aregenerally lower in the smaller plants, but wages for similar work inall plants are comparable.Production of automotive board is notrestricted to Plants No. 1 and No. 10.From 15 to 20 per cent of theproducts of North Division Plant and South Division Plant go intothe automobile industry-some 9500 tons yearly from South Divisionalone.During slack automobile seasons it is the custom of the Com-pany to transfer men from Plants No. 1 and No. 10, the two smallMichigan plants, to North and South Divisions, the two large plantsat Monroe, to cut down unemployment. The men are returned to theirrespective plants as production there increases.At the time of thehearing, 22 employees of Plant No. 1 were working temporarily at thelarger plants.The Company expressed doubt as to the expediencyof such a plan of transfer, which is of advantage to the Company andto the men, if the smaller plants are unionized and the larger plantsare not.The Union agrees that the transfer system is of greatadvantage to the men.The record also discloses the following : each plant completes itsown product and could function independently.Each plant hasits separate pay roll.Plant No. 10, South Division, and PlantNo. 2 at Aurora, have separate employment offices. Plant No. 1 andNorth Division, share the same employment office.Plant No. 2 atAurora, Illinois, is 300 miles from the nearest Michigan plant andproduces binder board, a commodity produced at none of the otherplants.We have given consideration to the contention of the Companyfor a single unit composed of the employees at its five plants.Whilesuch a unit might reasonably be considered appropriate for thepurposes of collective bargaining, we are of the opinion that it isnot appropriate at the present time, under the circumstances of thiscase.The two large Monroe plants, North and South Divisions,comprise the bulk of the respondent's employees and are unorganized.Thus far organization has extended to only the three smaller plants.2No reason appears why the employees at the smaller plants shouldbe denied the benefits of the Act until the employees at the twolarge plants are organized.We are also of the opinion that, under the circumstances of thiscase, the employees at Plant No. 1 in Monroe and Plant No. 10in River Rouge should not at this time be grouped together in one2 Another affiliate of the CI0 and an unaffiliated union claim to represent theemployeesat the AuroraplantSee footnote 1, supra. CONSOLIDATED PAPER COMPANY121bargaining unit.Although the two plants have been organized bythe Union and are similar in many respects, not only are they geo-graphically separated, but Plant No. 1 in Monroe is one of a clusterof three plants in Monroe.Under these circumstances, and in theabsence of any history of collective bargaining at the Company'splants, we think that at the present- time the employees at each ofthe two small plants in Michigan constitute a separate bargainingunit.We find that all production, maintenance, and powerhouse em-ployees of the Company at its Plant No. 1 in Monroe, Michigan,excluding watchmen, timekeepers, and office, clerical, and salariedsupervisory employees constitute a unit appropriate for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policiesof the Act.We find that all production, maintenance, and powerhouse em-ployees of the Company at its Plant No. 10 in River Rouge, Mich-igan, excluding watchmen, timekeepers, and office, clerical, andsalaried supervisory employees, constitute a unit appropriate forthe'purposes of collective bargaining and that said unit will insureto the employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company and the Union agreed that the question concerningrepresentation should be determined by an election by secret ballotconducted under the supervision of the Board.We shall direct theholding of separate elections among the employees in each of the twoappropriate units.The parties stipulated, and we shall direct, thatthe Union shall appear on the ballot in each election as "Local In-dustrial Union, Locals 1001 and 1006, Affiliated with the Congress ofIndustrial Organizations."Because the Company regards as employees of Plant No. 1 thosepersons who have been laid off or transferred to other plants becauseof lack of work at Plant No. 1, the Company and the Union stipu-lated that those eligible to vote in the election at Plant No. 1 shouldbe the employees in the appropriate unit whose names appear inBoard Exhibit 5, Company's pay roll of December 31, 1939, for PlantNo. 1, including those laid off and not recalled whose names aremarked by the symbol ® on said Exhibit and those laid off andtransferred temporarily to other plants whose names are marked by 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe symbol ® on said Exhibit, but excluding those through whosenames a line is drawn on said Exhibit because they have quit theservice of the Company.The Company and the Union furtherstipulated that those eligible to vote in the election at Plant No. 10should be the employees in the appropriate unit whose names appearon Board Exhibit 6, the Company's pay roll of December 31, 1939,for Plant No. 10, excluding those through whose names a line hasbeen drawn on said Exhibit because they quit the service of theCompany.We will direct that those eligible to vote in the electionsshall be the employees described in the above stipulations, including,in the case of each election, employees who have been hired on apermanent basis between January 18, 1940, the date of the hearing,and the date of this Direction, and excluding employees who sinceJanuary 18, 1940, have quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Consolidated Paper Company, Monroe,Michigan, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All production, maintenance, and powerhouse employees of theCompany at its Plant No. 1 in Monroe, Michigan, excluding watch-men, timekeepers, and office, clerical, and salaried supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.3.All production,maintenance, and powerhouse employees ofthe Company at its Plant No. 10 in River Rouge, Michigan, ex-cluding watchmen, timekeepers, and office, clerical, and salaried su-pervisory employees, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) ofthe National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDnu cTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargaining CONSOLIDATED PAPER COMPANY123with Consolidated Paper Company, Monroe, Michigan, elections bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Election,under the direction and supervision of the Regional Director forthe Seventh Region, acting in the matter as agent for the NationalLabor Relations Board, and pursuant to Article III, Section 9, ofsaid Rules and Regulations: (1) among all production, maintenance,and powerhouse employees of the Company at its Plant No. 1 inMonroe,Michigan, whose names appear on Board Exhibit 5, theCompany's pay roll of December 31, 1939, including those whosenames are marked on said Exhibit with the symbol ® or n andincluding employees who have been hired on a permanent basis be-tween January 18, 1940, the date of the hearing, and the date of thisDirection, but excluding watchmen, timekeepers, and office, clerical,and salaried supervisory employees and employees through whosenames a line is drawn on said Exhibit and excluding employeeswho since January 18, 1940, have quit or been discharged for cause,to determine whether or not they desire to be represented by LocalIndustrial Union, Locals 1001 and 1006, Affiliated with the Congressof Industrial Organizations, for the purposes of collective bargain-ing; (2) among all production, maintenance, and powerhouse em-ployees of the Company at its Plant No. 10 in River Rouge, Michigan,whose names appear on Board Exhibit 6, the Company's pay roll ofDecember 31, 1939, including employees who have been hired on apermanent basis between January 18, 1940, the date of the hearing,and the date of this Direction, but excluding watchmen, timekeepers,and office, clerical, and salaried supervisory employees and em-ployees through whose names a line is drawn on said Exhibit andexcluding employees who since January 18, 1940, have quit or beendischarged for, cause, to determine whether or not they desire to berepresented by Local Industrial Union, Locals 1001 and 1006, Affi-liatedwith the Congress of Industrial Organizations, for the pur-poses of collective bargaining.MR. EDWIN S. SMITH, dissenting :I dissent from the decision that a single bargaining unit composedof the employees at the two small Michigan plants, Plant No. 1 inMonroe and Plant No. 10 in River Rouge, is not appropriate in thiscase.The Union is the only labor organization which has organized em-ployees of the Company at its Michigan plants.3At the present timeorganization by the Union extends only to the employees at the twoS At the Aurora,Illinois, plant,which is 300 miles from the nearest Michigan plant,another C 1 0 affiliate and an unaffiliated union have organized among the employees. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDsmallMichigan plants and its desire for a single bargaining unitconsisting of employees at those two plants is coterminous with thepresent extent of its organization.The work at both plants is identi-cal, both being engaged exclusively in the manufacture of automotiveboard for the automobile industry.Wages, hours, and workingconditions are similar at both plants, which are also similar in size.Both plants operate under one labor policy and one managementunder the control of the same officials of the Company whose mainoffice is in Monroe.'Under these circumstances it is plain that com-bination of the two plants, which are only 31 miles apart, into asingle bargaining unit is practicable, corresponds to the wishes ofthe employees, and does not appear inappropriate because of any-thing to be found in the managerial structure of the Company or inpast bargaining history.In view of the foregoing, I would find that the employees at bothplants constitute a single appropriate bargaining unit.This is true for all five plants of the Company.